UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1633


TOMMY LEE STEVENS,

                  Plaintiff - Appellant,

             v.

TOM EFFLER, Detective,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (5:08-cv-00618-H)


Submitted:    September 29, 2009            Decided:   October 5, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tommy Lee Stevens, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tommy Lee Stevens appeals the district court’s order

accepting     the   recommendation   of     the     magistrate     judge     and

dismissing as frivolous his 42 U.S.C. § 1983 (2006) complaint

under 28 U.S.C. § 1915(e)(2)(B) (2006).              We have reviewed the

record and find that this appeal is frivolous.              Accordingly, we

dismiss the appeal for the reasons stated by the district court.

Stevens v. Effler, No. 5:08-cv-00618-H (E.D.N.C. May 28, 2009).

We   dispense   with   oral   argument    because    the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    DISMISSED




                                     2